        Case 2:17-cr-00187-KJM Document 95 Filed 08/13/20 Page 1 of 2


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    HARRY SIMON, State Bar No. 133112
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     (916) 498-6666; FAX (916) 498-6656
5
     Attorneys for Defendant
6
     LISA TERRACIANO
7
                                             UNITED STATES DISTRICT COURT
8
                                          EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA                           )   No. 2:17-cr-00187-KJM-2
10                                                       )
11                          Plaintiff,                   )   STIPULATION AND ORDER TO EXTEND
                                                         )   BRIEFING SCHEDULE ON MOTION FOR
12               v.                                      )   COMPASSIONATE RELEASE
                                                         )
13    LISA TERRACIANO,                                   )
                                                         )
14
                            Defendant.                   )
15                                                       )
                                                         )
16                                                       )
                                                         )
17
18             On July 16, 2020, the Court issued an order (Doc. 87) directing the Office of the Federal
19   Defender for the Eastern District of California to identify an Assistant Federal Defender to
20   represent defendant LISA TERRACIANO on the claims raised in her Motion for Compassionate
21   Release (Doc. 86). On July 20, 2020, the parties entered into a stipulation for a briefing schedule
22   on that motion. Doc. 89. Petitioner’s counsel is still in the process of obtaining records that will
23   be necessary for the supplemental brief in support of defendant’s motion. Accordingly, the
24   parties further stipulate as follows:
25             The time for defendant to file her Supplemental Brief in Support of the Motion for
26   Compassionate Release shall be extended from August 17, 2020 to September 7, 2020. The time
27   for the Government to file its Response to the Motion for Compassionate Release shall be
28   extended from August 31, 2020 to September 21, 2020. The time for defendant to file her Reply


     Stipulation and Order to Extend Briefing Schedule
     on Motion for Compassionate Release                      1       United States v. Terraciano, Case No. 2:17-cr-00187 KJM-2
        Case 2:17-cr-00187-KJM Document 95 Filed 08/13/20 Page 2 of 2


1    Brief in Support of the Motion for Compassionate Release from September 7, 2020 to September
2    28, 2020.
3
                                                             Respectfully submitted,
4
5                                                            HEATHER E. WILLIAMS
                                                             Federal Defender
6
     Dated: August 12, 2020                                  /s/ Harry Simon
7                                                            HARRY SIMON
                                                             Assistant Federal Defender
8
9                                                            Attorneys for Defendant
                                                             LISA TERRACIANO
10
11                                                           McGREGOR W. SCOTT
                                                             United States Attorney
12
13   Dated: August 12, 2020                                  /s/ Rosanne L. Rust
                                                             ROSANNE L. RUST
14                                                           Assistant United States Attorney
                                                             Attorneys for Plaintiff
15                                                           UNITED STATES OF AMERICA

16
17
18             IT IS SO ORDERED.
19   Dated: August 12, 2020
20
21
22
23
24
25
26
27
28


     Stipulation and Order to Extend Briefing Schedule
     on Motion for Compassionate Release                 2       United States v. Terraciano, Case No. 2:17-cr-00187 KJM-2
